Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 24, 2018                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157429 & (86)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 157429
                                                                   COA: 332835
                                                                   Wayne CC: 15-005901-FH
  JAHAN SATATI GREEN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 19, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  miscellaneous relief is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 24, 2018
         d918
                                                                              Clerk